Citation Nr: 0318115	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  94-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active service from November 1978 to November 
1982, and from April 1985 to May 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an RO rating decision.  In April 1996 and 
April 2000, the Board denied service connection for a chronic 
acquired psychiatric disorder including schizophrenia.  Both 
times, the case was vacated and remanded by the United States 
Court of Appeals for Veterans Claims (CAVC).  This current 
decision of the Board responds to the mandate of the CAVC in 
its order of April 2001 (vacating the April 2000 Board 
decision and remanding for further adjudication).  


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
veteran's current schizophrenia was incurred in active 
military service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
service connection for schizophrenia is granted.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

Service connection may be granted if a psychiatric disorder 
was incurred or aggravated during a veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Furthermore, in cases where a veteran served for 
ninety (90) days or more after December 31, 1946, and he/she 
develops a psychosis to at least a compensable degree within 
one year from date of separation from service, such disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307 and 3.309 (2002).  If a 
condition noted during service is not shown to be chronic, 
continuity of symptoms sufficient to establish the chronic 
character of the condition after service must be present for 
an appropriate grant of service connection.  38 C.F.R. 
§ 3.303 (2002).  

The veteran's claim is essentially that he currently has a 
psychiatric disorder (namely schizophrenia) which was first 
manifested either during his first period of active duty, or 
alternatively, during his very brief second period of active 
duty. 

There is no question that the veteran currently has 
schizophrenia.  This diagnosis can be found in numerous post-
service private and VA psychiatric treatment records and was 
confirmed in an October 2002 VHA medical opinion.  The 
material question, then, is when did the schizophrenia first 
manifest itself?  

Service medical records from the veteran's first period of 
service (from November 1978 to November 1982) do not 
specifically reflect any complaints, treatment, or diagnoses 
regarding a psychiatric disorder.  At his November 1978 
enlistment examination, he denied any history of frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  Psychiatric examination was normal.  In 
December 1980, the veteran sought outpatient treatment for a 
six-month history of hearing loss in the right ear.  However, 
hearing levels were normal at all frequencies.  (The 
relevance of this visit will be more evident below).  

At a January 1982 examination, the veteran again denied any 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  Psychiatric examination 
was normal, as was one conducted at his separation 
examination in January 1983.  

The veteran has testified that during this first period of 
service, he first worked as a deck hand member, then in the 
navigation department.  He said he used marijuana, cocaine, 
and heroin while in the Navy, and thought that subsequent 
problems he had with "comprehension" may have been due to 
this usage.  He said that after discharge from his first 
period of active duty, he could not concentrate to read a 
book or study.  He said he heard voices, apparently telling 
him to kill people.  He said that the visual hallucinations 
actually began in service, in the form of seeing video game 
creatures attacking him when he closed his eyes to sleep.  He 
did not tell anyone about these symptoms in service, however, 
because they were not "very bothersome."  The veteran's 
father testified that he had received a troubling letter from 
the veteran almost before he left the Navy. The letter was 
two pages long, and rambled on and on "without any points to 
it."  

After discharge, the veteran returned home to his parents and 
tried unsuccessfully to be a student.  However, he was very 
jumpy, could not concentrate, and would tell his parents that 
he was hearing voices.  He eventually sought treatment from a 
private psychiatrist (as detailed below).  

The veteran re-enlisted on April 1, 1985, but apparently was 
soon found unfit to serve.  He was discharged on May 24, 
1985.  The veteran has testified that at the time of his 
second enlistment, he was still experiencing auditory 
hallucinations (hearing voices) and for some reason he burned 
himself several times on his forearm.  He said that he 
received an administrative discharge because of poor 
appearance (his uniform was apparently not meeting 
standards).  He reportedly contemplated suicide at the time 
of his discharge.  

The veteran's DD-214 from this second period of active duty 
indicates that he was given an entry level separation, 
because of "entry level performance and conduct."  Attempts 
to obtain medical records from this brief, second period of 
service have been unsuccessful.  When service medical records 
are presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 
2002) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The RO has made several searches for records concerning the 
veteran's second period of service.  In November 1990 and 
July 1991, the RO attempted to obtain records from the 
National Personnel Records Center (NPRC), but there is no 
indication that any records were available.  In response to 
the CAVC's directions, the Board remanded the case and 
requested that the RO make additional searches, including 
gathering information from the VA medical center in Orlando, 
Florida, as the veteran reported receiving treatment at this 
facility in 1985.  According to a May 1999 report on the 
availability of records, the RO contacted several agencies 
plus the veteran to obtain treatment records.  The places and 
dates of contact were as follows: in June 1998 (the NPRC); in 
July and September 1998 (the Naval Reserve Personnel Center); 
in December 1998 (the NPRC and the veteran), and; in January 
1999 (the naval facility in Orlando, Florida).  The report 
indicated that a search for the veteran's name among these 
files was negative.

We do know that following his first period of service, the 
veteran began seeing a private psychiatrist, Luis F. Iturrino 
Echeandia, M.D.  Although Dr. Iturrino Echeandia's 
cooperation in producing records has been rather inconsistent 
during this appeal, we certainly have adequate information 
from the records which he did produce.  In essence, these 
records reflect that Dr. Iturrino Echeandia first saw the 
veteran in March 1983, when the veteran presented with 
pressured thoughts, nervousness, paranoia, and auditory 
hallucinations.  The veteran told Dr. Iturrino Echeandia that 
he smoked marijuana, and used Valium, "acid," morphine, 
heroin, and cocaine.  There was no definitive psychiatric 
diagnosis reported at that time.  Dr. Iturrino Echeandia 
treated the veteran until January 1, 1985, when the veteran 
re-enlisted.  

His treatment of the veteran resumed on May 18, 1985, when 
the veteran appeared disoriented and paranoid, with burns on 
his right forearm and suicidal ideas.  He was then treated 
weekly until August 1985, when monthly visits were continued 
until February 18, 1988.  During this period, the veteran 
apparently tried to work but had a lot of problems because of 
his behavior and thoughts.  The veteran returned on May 24, 
1988, after having received psychiatric treatment at another 
private health care provider.  He was totally disoriented 
with paranoid ideas, confusion, and psychosis.  He continued 
with two visits per month until August 25, 1988, when his 
visits became monthly.  He asked to be discharged for Dr. 
Iturrino Echeandia's care in February 1990 so he could 
receive VA treatment.  Dr. Iturrino Echeandia's final 
diagnosis of the veteran was severe paranoid schizophrenia.  
He also indicated on one of his reports (dated in August 
1992) that the onset of this present illness was "(s)ince he 
was . . . in his first period of service."  VA outpatient 
records dated between 1985 and 1993 reflect treatment for 
diagnosed schizophrenia.  

At the January 1994 personal hearing the veteran's father 
indicated that Dr. Iturrino Echeandia prescribed the anti-
psychotic medication Prolixin at the first or second visit in 
1983, however, at the personal hearing held in September 1999 
the father indicated that he was unsure of the medication 
prescribed the veteran at the initial visits.  At this 
hearing, the veteran indicated that he was originally 
prescribed Haldol in 1983.  However, neither the veteran nor 
his father produced any objective evidence to support these 
statements such as prescription forms or medication receipts.  

In any case, there are significant problems with Dr. Iturrino 
Echeandia's medical reports.  For instance, the references to 
the first visit in March 1983 -within one year after the 
veteran's discharge from his first period of service - do not 
specifically include a diagnosis of a psychosis.  Nor does 
this doctor indicate specifically in his records that the 
diagnosis of schizophrenia was made within one year of the 
first service discharge or that it was based on symptoms 
demonstrated during that initial post-service year.  Further, 
the doctor has never explained the basis for his apparent 
determination that the schizophrenia began during the first 
period of service, although attempts to obtain such 
clarification were made.  A mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Dr. Iturrino Echeandia provides specific dates of treatment 
but fails to report the type of care that was provided to the 
veteran, let alone clinical data to support a diagnosis of 
schizophrenia in 1983.  This physician's credibility is 
further limited by the fact that both VA and the veteran have 
taken extensive measures - without success - to obtain both 
his clinical records and clarification of his diagnosis.  
However, he has not been forthcoming with either additional 
records or clarification.  For example, in February 1994, a 
VA field examiner was sent to this physician's office to 
obtain additional records, but Dr. Iturrino Echeandia 
indicated that he did not keep records of inactive patients 
more than two (2) years from the last visit.  

In a statement dated in January 1998, the veteran's 
representative indicated that he had spoken with Dr. Iturrino 
Echeandia, but the doctor did not clarify his diagnosis.  He 
replied that he would examine the veteran and prepare a 
report.  According to a private psychological evaluation 
report received in March 1998, a private psychologist, L.R. 
Backman, Ed.D., attempted to contact Dr. Iturrino Echeandia 
in February 1998 to obtain additional information regarding 
the treatment of the veteran.  Initially, Dr. Iturrino 
Echeandia indicated that he would not answer questions 
without the veteran being present.  Later that month, the 
veteran arrived for an appointment with Dr. Iturrino 
Echeandia but the physician recanted and indicated that he 
would only answer questions by mail.  He did not respond.  

In June 1998 the Board requested that the RO contact Dr. 
Iturrino Echeandia to clarify his diagnosis of schizophrenia.  
Dr. Iturrino Echeandia was specifically asked to comment on 
(1) whether the veteran's initial treatment in 1983 was 
solely for drug abuse, solely for schizophrenia, for both 
drug abuse and schizophrenia, or for other diagnosed 
conditions, which should be specified, and (2) the purpose of 
the use of the medication Prolixin and when it was 
administered or prescribed for the veteran.  Later that 
month, these questions were proposed to Dr. Iturrino 
Echeandia, but he failed to respond.  At his Board hearing, 
the veteran seemed to suggest that Dr. Iturrino Echeandia may 
have been annoyed with the veteran's decision in 1990 to 
begin receiving psychiatric treatment at VA.    

In any case, Dr. Iturrino Echeandia's resistance to respond 
to such questions or to provide copies of his clinical 
records (even when asked to do so by the veteran for 9 
months, according to the veteran's statement in June 1992) 
directly affects the degree of credibility accorded to his 
earlier written statements to the VA.  Given Dr. Iturrino 
Echeandia's unwillingness to supplement his opinion - which 
would permit the Board to weigh and balance the opinion with 
other evidence of record - the Board finds that the statement 
from Dr. Iturrino Echeandia is of limited probative value and 
that the evidence - in and of itself - does not show that the 
veteran was diagnosed with a chronic psychiatric disability 
during his first period of military service or within one 
year thereafter.  Still, the question is not when the 
disability was diagnosed, but when it was first manifest.

There is other evidence which leans in the veteran's favor.  
In a March 1998 written statement, Dr. Backman indicated that 
she had reviewed the medical records and concluded:

In my professional opinion, there is more 
than a reasonable degree of possibility 
that [the veteran's] diagnosis was 
[s]chizophrenia, certainly during and 
immediately following his second period 
of military service, if not before.  

Dr. Backman also noted that the description in the first 
mental status report from March 1983, contained in 
Dr. Iturrino Echeandia's records, was "not necessarily 
sufficient for a psychotic diagnosis, but indicates behavior 
which appears to be prodromal, given the ultimate development 
of Schizophrenia."  

The evidence of record also includes an October 2001 
memorandum from a VA physician, who noted that the veteran 
had been treated at VA facilities since 1985, on and off.  
Before that, it was noted that he had been treated by Dr. 
Iturrino Echeandia (with the anti-psychotic medication 
Prolixin).  The veteran had reported to the VA examiner that 
during his first period of active duty, he had had episodes 
of anger, poor impulse control, and ideas of persecution.  He 
said he started receiving psychiatric treatment from Dr. 
Iturrino Echeandia in March 1983, whose treatment included 
anti-psychotic medication.

The veteran reported that during his brief second period of 
active duty, he experienced auditory and visual 
hallucinations, and ideas of persecution and self-harm (some 
of which he apparently acted on).  He continued his 
psychiatric treatment at VA facilities with a diagnosis of 
schizophrenia, undifferentiated type with persecutory 
symptoms.  Following an examination, the VA physician opined 
that the veteran suffered from a mental disorder (most 
probably of psychiatric nature) after being discharged from 
his first period of active duty.  This opinion was based on 
the aggressive and frequent treatment by Dr. Iturrino 
Echeandia, and because of the symptoms the veteran and his 
parents had described him as having after discharge.  The VA 
physician also noted that the veteran, after being discharged 
the second time, had been treated with anti-psychotic 
medication.  In a hand-written addendum (which, strangely, 
also includes the word "Omit" nearby) the VA physician 
opined that the veteran's psychiatric illness started after 
his discharge from his first period of active duty.  

In another handwritten statement (dated in February 2002), 
the same VA physician opined that the veteran's psychiatric 
symptoms began during his first period of active duty, or 
very near his first discharge due to episodes of anger, 
irritability, and poor impulse control (as recounted by the 
veteran and his parents).  

The record also includes an October 2002 VHA medical opinion 
(which had been requested by the Board), in which a VA 
physician observed that there was no evidence of any 
treatment for psychiatric illness either before or during 
military service between 1978 and 1982.  The VA physician 
proceeded to summarize the relevant history and concluded, in 
pertinent part, that the onset of the veteran's symptoms of 
paranoid schizophrenia was not clear, but indisputably, that 
he was unable to tolerate functioning in the military in the 
second (re-enlistment) period in 1985.  Whether the veteran 
was experiencing symptoms related to schizophrenia in 1982-
1983 would be conjecture (according to the VA physician), 
since there were confounding issues such as lost records and 
polysubstance abuse.  The only argument compelling to the VA 
physician was that the veteran's age in 1982 was the typical 
age of onset of schizophrenia (early 20s).  However, the VA 
physician considered it a "mystery" as to why there were 
would be no evidence or reports of prodromal symptoms during 
military service.  Finally, the VA physician confirmed that 
there was no evidence of schizophrenia prior to veteran's 
entry into the military in 1978.    

The record also includes an April 2003 letter from a private 
psychologist, Carol J. Schneider, Ph.D., who thoroughly 
reviewed the evidence of record (including service medical 
records, hearing testimony, and post-service treatment 
records and summaries).  In her six-page letter, Dr. 
Schneider contended that by 1980, the veteran began to 
experience the prodromal phase of schizophrenia (manifested 
by anxiety, over worry, occasional auditory hallucinations, 
persecutory and referential delusions, incoherence in letters 
home, angry outbursts, suspiciousness, social withdrawal, and 
fears of being hurt).  According to Dr. Schneider, all of the 
symptoms which were noted in the year following service were 
present between 1980 and 1982.  

She thought that the veteran's in-service complaint of a six-
month history of hearing loss was notable, in that it was 
"not at all unusual for someone anxious about hearing voices 
to have his hearing checked for 'hearing loss' to find out if 
everything appears normal regarding his ears."  
Nevertheless, she thought his symptoms were mild enough so 
that he (just wanting to "hold it together" and get out) 
could evade the service without a mark on his record.  The 
psychologist further continued that the veteran was at least 
compensably disabled by his illness in the first year after 
his first term of service in 1982.  This was made evident by, 
in part, restlessness, nervousness, an inability to study or 
work, an attempt to burn himself, feelings of depression and 
violence, and auditory and visual hallucinations.  

Dr. Schneider concluded that the cognitive deterioration 
typical of schizophrenia became obvious in the veteran in 
1983.  She noted that his symptoms were held in check (to 
some degree) by the anti-psychotic medication prescribed by 
Dr. Iturrino Echeandia.  According to Dr. Schneider, the 
veteran could have been formally diagnosed as having 
schizophrenia by at least 1983, and even if in the prodromal 
phase, it was at least 10 percent disabling in 1983.

In this case, there is evidence indicating that the veteran 
may have been abusing drugs during his first period of active 
duty.  It should be noted that drug abuse is deemed by 
statute to be the result of willful misconduct and cannot 
itself be service connected.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994); 38 U.S.C.A. §§ 105(a) (West 2002).  Yet 
it is not drug usage or addiction but rather schizophrenia 
for which the veteran is seeking service connection.  The 
evidence on the question of when this diagnosed condition 
first manifested is mixed.  

While, as noted above, the lack of cooperation from Dr. 
Iturrino Echeandia casts doubt on the credibility of his 
opinion that the veteran's schizophrenia began during his 
first period of service, his treatment records nevertheless 
help establish the nature and severity of the veteran's 
condition shortly after active duty.  

The opinions for Drs. Backman and Schneider also favor the 
veteran, although in slightly different ways.  Dr. Backman 
(who said she had reviewed the medical records) allotted 
"more than a reasonable degree of possibility" that the 
veteran's schizophrenia began during and immediately 
following his second period of military service, but she did 
not foreclose the possibility that it started before.  
Indeed, she seemed convinced that the veteran's 1983 
treatment by Dr. Iturrino Echeandia was for the prodromal 
symptoms of subsequently diagnosed schizophrenia.  

Dr. Schneider's very thorough report is also quite convincing 
that the symptoms for which Dr. Iturrino Echeandia treated 
the veteran in 1983 were the result of (or at least a 
prodromal form of) schizophrenia.  Of course, there is no 
evidence that the veteran specifically complained of 
psychiatric symptoms during either period of active duty, and 
the Board finds Dr. Schneider's suggestion that the veteran's 
complaints of hearing loss in 1980 were actually a result of 
auditory hallucinations conjectural, given the absence of 
other evidence of psychotic symptoms during this period of 
military service.  However, the evidence is compelling that 
the veteran did have significant symptoms of schizophrenia 
within the first year following his first discharge from 
active duty, such that they required steady treatment and 
medication from a private psychiatrist (Dr. Iturrino 
Echeandia).  Indeed, a VA physician reached essentially the 
same conclusion in February 2002.  

The Board acknowledges that the October 2002 VHA opinion 
found it to be conjecture whether the veteran was 
experiencing schizophrenia symptoms in 1982-1983, and that 
the lack of reports of prodromal symptoms during active duty 
was a "mystery."  This certainly does not help the 
veteran's claim.  However, this opinion actually helps 
underpin the Board's main conclusion: that there is an 
approximate balance of evidence in this case on the material 
question of when the veteran's schizophrenia first 
manifested.  In this instance, the Board actually need not 
decide one way or the other on this key question.  That is 
because when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter (as in this case), the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the CAVC stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  

That balance of positive and negative evidence has been shown 
here, and therefore, applying the benefit-of-the-doubt rule, 
the Board finds that the veteran's current schizophrenia 
began during active duty, and that service connection for 
this disability is warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary (because any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
schizophrenia is granted



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

